Citation Nr: 0525646	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to May 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In January 2005, the appellant, through his appointed service 
representative, submitted additional evidence to the Board, 
accompanied by a waiver of initial RO review of such 
evidence.  

In May 2005, the Board requested a medical opinion pursuant 
to its authority set forth in 38 U.S.C.A. § 7109 (West 2002).  
In June 2005, the Board received a medical advisory opinion 
and provided a copy of such opinion to the appellant.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to service connection for 
schizophrenia.  In this matter, the critical question to be 
answered is whether the veteran's preexisting psychiatric 
disability was aggravated during service.  

Prior to considering that question, however, the Board finds 
that additional development is warranted with respect to the 
veteran's claim.  The Board initially notes, that the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran was provided correspondence from 
the RO in February 2001.  That correspondence, however, in 
light of later legal precedents, appears deficient, and does 
not set forth with particularity the enunciated factors 
above.  As such, the Board finds that the veteran should be 
provided another correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim for service connection for 
schizophrenia, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

In addition, the record reflects that the veteran is the 
recipient of Social Security disability payments.  In this 
regard, an April 1981 correspondence from Barry Rand, M.D. 
indicated that the veteran was receiving Social Security 
benefits as early as 1973.  While Social Security records are 
not controlling for VA determinations, they are certainly 
"pertinent" to the claim.  Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Upon remand, the RO should attempt to secure these 
records.  



Accordingly, this matter is REMANDED for the following 
development:  

1.  With respect to the issue of 
entitlement to service connection for 
schizophrenia, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and evidence not 
previously provided to VA is necessary to 
substantiate the veteran's claim for 
service connection, i.e., any evidence 
tending to show that a preexisting 
psychiatric disability was aggravated 
during service.  

The letter should also indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession, and not 
already of record, that pertains to the 
claim.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the Social 
Security Administration and obtain a copy 
of any Social Security disability award 
and records relied upon in making any 
award.  Appellant's assistance should be 
requested as needed.  He should also be 
afforded an opportunity to submit any 
evidence or documents concerning this 
award that he may have in his possession.

4.  After completing the requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for 
schizophrenia in light of all pertinent 
evidence (to include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

5.  If the benefit sought on appeal 
remains adverse to the veteran, the RO 
must furnish to the veteran and his 
representative an appropriate 
Supplemental Statement Of the Case and 
afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



